                         IN THE UNITED STATES DISTRICT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

ALICIA SEPULVEDA,                          §
Plaintiff                                  §
                                           §
V.                                         §                   5:20-cv-00915
                                                     C.A. NO. ________________
                                           §
SKECHERS USA RETAIL, LLC and               §
SKECHERS USA, INC.,                        §
Defendants.                                §

                                  NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Now come SKECHERS USA RETAIL, LLC and SKECHERS USA, INC.,

Defendants in the above-styled and numbered action, originally pending in the 408th

Judicial District Court of Bexar County, Texas, and pursuant to the terms and provisions

of 28 U.S.C. §1441 and 1446, hereby respectfully file this Notice of Removal of said

cause to the United States District Court for the Western District of Texas, San Antonio

Division, and as grounds therefore would respectfully show unto the Court as follows:

                                               I.

       This action was originally commenced in the 408th Judicial District Court of Bexar

County, Texas on the 3rd day of June, 2020, by the filing of Plaintiff’s Original Petition.

On the date of the filing of this action, and at all times thereafter, up to and including the

present, Alice Sepulveda was and is a citizen of the State of Texas.

                                               II.

       In her Petition, Plaintiff alleges that she was injured on or about June 25, 2018

when she was involved in an alleged slip and fall in Bexar County, Texas.
                                               III.

       Plaintiff’s brought this lawsuit against:

       (1)    Skechers USA Retail, LLC which is a Delaware Limited Liability company
              with its principal place of business in the State of California. The only
              member of that LLC is Skechers USA, Inc. which is incorporated in the
              State of Delaware and has its principal place of business in the State of
              California.

       (2)    Skechers USA, Inc. is incorporated in the State of Delaware and has its
              principal place of business in the State of California.

       (3)    Complete diversity of citizenship exits in this case at the time of the filing
              of the lawsuit and at the time of this removal.

                                               IV.

       A copy of the Docket Sheet and file, including all process, pleadings and Orders

filed or served in this matter, is being filed simultaneously herewith.

                                               V.

       This Court has original subject matter jurisdiction under section 28 U.S.C. §1332

because the matter in controversy exceeds the sum of $75,000.00, exclusive of interest

and costs, and complete diversity of citizenship exits between the parties and removal is

proper.

                                               VI.

       Plaintiff’s Original Petition filed in the state court seeks damages of “over

$200,000.00 but not more than $1,000,000.00”.            It is evident on the face of the

pleadings that the amount in controversy exceeds the $75,000.00 minimum

jurisdictional limits of the United States District Court, exclusive of interest and costs.




                                           2
                                               VII.

      This Removal is timely filed, as thirty days have not elapsed since the service of

process on either defendant and this case has not been on file for more than one year.

                                               VIII.

      Pursuant to 28 U.S.C. §1441(a), venue of the removed action is proper in this

Court as the District and division embrace Bexar County, Texas, where the action is

currently pending.

                                               VIX.

      The Plaintiff has made a jury demand in the State District Court.            These

Defendants likewise demand a jury trial.

                                               VX.

      Defendants have provided prompt notice of this Removal by simultaneously filing

a copy of this Notice of Removal with the clerk of Bexar County, Texas as required by

28 U.S.C. 1446(b).

                                               VXI.

      Attached hereto is Exhibit A is Defendants’ Index of State Court Documents. A

copy of the Docket Sheet of the State Court action is attached hereto as Exhibit B.

Pursuant to 28 U.S.C. 1446(a), a copy of the Court’s file in the State Court action,

including all process, pleadings and Orders served upon either Defendant is attached

hereto as Exhibit C and is incorporated herein by reference. These Defendants have

tendered the appropriate filing fee for Removal to the Clerk of the United States District

Court for the Western District of Texas.




                                           3
       WHEREFORE, PREMISES CONSIDERED, SKECHERS USA RETAIL, LLC and

SKECHERS USA, INC. respectfully pray that this action now pending against it be

removed from the 408th Judicial Court of Bexar County, Texas to this Honorable Court

for trial and determination of all issues.

                                             Respectfully submitted,

                                             Naman, Howell, Smith & Lee, PLLC
                                             10001 Reunion Place, Suite 600
                                             San Antonio, Texas 78216
                                             Direct Line: (210) 731-6309
                                             Direct Fax: (210) 785-2909


                                             By:/s/   J. Michael Myers_______________
                                                      J. Michael Myers
                                                      State Bar No. 14760800
                                                      Federal Bar No. 15110
                                                      E-mail: mmyers@namanhowell.com
                                                      ATTORNEYS FOR DEFENDANTS,
                                                      SKECHERS USA RETAIL, LLC and
                                                      SKECHERS USA, INC.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was
forwarded to Plaintiff’s counsel on this 6th day of August, 2020:

       Chase Butler
       Calfas Law Group, PLLC
       310 S. Saint Mary’s Street
       24th Floor Tower Life Building
       San Antonio, TX 78205
              ATTORNEYS FOR PLAINTIFF


                                                        /s/ J. Michael Myers
                                                           J. Michael Myers




                                             4
